NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 16, 2022
                                 Decided May 17, 2022

                                         Before

                            MICHAEL S. KANNE, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

                            THOMAS L. KIRSCH II, Circuit Judge

No. 21‐3243

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff‐Appellee,                        Court for the Central District of Illinois.

      v.                                        No. 18‐cr‐40061

JOSHUA R. LOUCK,                                James E. Shadid,
     Defendant‐Appellant.                       Judge.


                                       ORDER

       Joshua Louck pleaded guilty to possessing a firearm as a felon, 18 U.S.C.
§§ 922(g); 924(a)(2), and was sentenced to sixty‐six months in prison and three years of
supervised release. The following year, he sought and received compassionate release
based on his liver failure. But ten months later he violated the conditions of his
supervised release. Louck admitted committing four violations: he used and possessed
methamphetamine; and he failed to submit to drug testing, attend a mental health
evaluation, and comply with location monitoring. Based on his admissions, the district
court revoked his supervised release and sentenced him to two years’ reimprisonment
No. 21‐3243                                                                         Page 2

with no further supervision. Louck filed a notice of appeal, but his attorney asserts that
the appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738
(1967).

       Louck does not have an unqualified constitutional right to counsel in revocation
proceedings. See Gagnon v. Scarpelli, 411 U.S. 778, 789–91 (1973). Still, we apply the
Anders safeguards to ensure that all potential issues receive consideration.
See United States v. Brown, 823 F.3d 392, 394 (7th Cir. 2016). Because counsel’s brief
adequately addresses the potential issues that an appeal of this kind might involve, and
Louck did not respond to counsel’s motion, see CIR. R. 51(b), we limit our review to the
issues counsel raises. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

        Counsel reports that “it is unclear whether Louck wishes to concede that the
revocation was appropriate” but does not tell us, as he should, if he told Louck about
the risks and benefits of challenging the admissions. See United States v. Konczak,
683 F.3d 348, 349 (7th Cir. 2012); United States v. Wheaton, 610 F.3d 389, 390 (7th Cir.
2010). Nevertheless, the omission is harmless. Louck did not seek to withdraw his
admissions in the district court, so we would review the court’s proceedings for plain
error. United States v. Nelson, 931 F.3d 588, 590–91 (7th Cir. 2019). And Louck could not
argue that the district court erred, let alone plainly so. At the revocation hearing, Louck
confirmed that he understood the charges and the possible penalty, that he was waiving
his right to contest the allegations, that he was admitting the violations of his own free
will, and that he had conferred with his counsel and was satisfied with his
representation. See id. at 592. He also received adequate notice of the allegations against
him, appeared at the hearing, and had the opportunity to make a statement and present
arguments in mitigation. See United States v. Jones, 774 F.3d 399, 403 (7th Cir. 2014).

        Counsel next considers whether Louck could challenge his two‐year term of
imprisonment and rightly rejects any argument. The district court correctly determined
that the applicable policy‐statement range was 18 to 24 months based on Louck’s Grade
B violation and original criminal history category of V. See U.S.S.G. §§ 7B1.1(a)(2);
7B1.4(a). Likewise, nothing in the record would lead us to conclude that the term was
“plainly unreasonable.” Jones, 774 F.3d at 403. The court adequately assessed the 18
U.S.C. § 3553(a) factors, emphasizing a need to protect the public (based on Louck’s
renewed drug use, mental health concerns, and gun possession in the underlying
offense) and promote a respect for the law (given that Louck had served only one‐third
of his sentence). See id. § 3583(e). And the court expressly considered Louck’s mitigating
arguments involving his health.
No. 21‐3243                                                               Page 3

      Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.